Case 3:16-cv-06680-FLW-LHG Document 46 Filed 01/24/19 Page 1 of 2 Page|D: 620

IN THE UNITED STATES DISTRICT C()URT FOR
THE DISTRICT OF NEW JERSEY

 

KATE JENKINS : CIVIL ACTION NO.
16-6680
Plaintiff,

vi

HUMANA, INC., HUMANA AT
HOME, INC., HUMANA AT
HOME

l, INC., AND SENIOR BRIDGE
FAMILY COMPANIES (NJ), INC. :

Defendants.

 

PLAINTIFF’S NOTICE OF ACCEPTANCE OF
DEFENDANTS’ OFFER OF JUDGMENT

Pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Plaintiff, Kate
Jenkins, through her undersigned counsel, hereby accepts and provides notice that
she has accepted Defendants Humana, Inc., Hurnana at Home, Inc., Hurnana at
Horne 1, Inc. and Senior Bridge Farnily Companies (NJ), Inc. Offer of Judgernent to
Plaintiff dated January 22, 2019, in the amount of $500,000 plus Plaintist

reasonable attorneys’ fees and costs, and attached hereto as Exhibit A.

Case 3:16-cv-06680-FLW-LHG Document 46 Filed 01/24/19 Page 2 of 2 Page|D: 621

Date: January 24, 2019

C()NSOLE MATTIACCI LAW LLC

By:

s/ Lane J. Schiff

Stephen G. Console, Esquire
Lane J. Schiff, Esquire

110 Marter Avenue, Suite 502
Moorestown, NJ 08057

(856) 854-4000

(215) 405-2964 (facsirnile)

Attorneys for Plaintiff,
Kate Jenkins

